DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2021 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/983813 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 (12/06/2021) of 16/983813 claim the subject matter claimed by instant claims 1-22.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented (issue fee has been paid but as off 12/01/2022 case 16/983813 has not been patented yet).

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 2, 4-7, 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2, it is unclear what the matrix W1 corresponds to ? (the claim does not define what W1 -is whereas it defines what Y is).

It is unclear what the C of C2x2  -and α in the equation for Wt correspond to.

Claim 4, it is unclear what the φ, W,  α, CM ,-NR, CNR -attempt to claim in claim 4. 

Claim 5, it is unclear what the m, m’ , M attempt to claim in claim 5.

Claim 7, it is unclear what the N of -N…0…N, attempts to claim.

Dependent claim 6 is also rejected since it depends on rejected claim 4.

Claims 13, 15-18 claim indefinite limitations as those claimed by claims 2, 4-7 above and are rejected based on the rationale used to reject claims 2, 4-7 above.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 3, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. “On the Feasibility of Codebook-Based Beamforming in Millimeter Wave Systems With Multiple Antenna Arrays”, May 7 2015, pp. 2670-2683, IEEE transactions on Wireless Communications, VOL. 14, NO. 5, May 2015 in view of Kuo et al. (U.S. 2021/0135716) and Obayashi (U.S. 2002/0082016) (reference cited in the 11/30/2021 IDS).
With respect to claim 1, Singh et al. disclose:
receiving a first directional electromagnetic signal at an antenna array of a wireless communication device (Rx device corresponding to a Mobile Station (MS), page 2671, lines 1-2 of section II. on the right column, page 2672, lines 1-2 on the left column, page 2677. More specifically left column lines 1-5 , and 1) Step 1of section B. AoA Estimation Procedure, MS stands for Mobile Station, page 2671 line 4 on the left column. Refer to the received CSI-RS symbols corresponding to the claimed first directional electromagnetic signal at least one (of the three for example) MS subarrays);
estimating, by the wireless communication device, a dominant angle-of-arrival (AoA) of the first directional electromagnetic signal (page 2677, step 4)  equation (27) in light of step 3) a dominant AoA (elevation and/or azimuth direction) is estimated (m sorted values in decreasing order). Refer to equation (27) first of mth arrival direction) based on a beamforming codebook comprising two or more beamforming vectors corresponding to different angles-of-arrival (page 2677,  left column section B, lines 3-5, step 1) and page 2672, right column, lines 1-11 each of the vectors (two or more) in the codebook steers the RX beam towards a certain dimension (azimuth, elevation direction)); computing, one or more remaining angles-of-arrival spaced apart from the estimated dominant angle-of-arrival (page 2677, one more more of the other of the m sorted (corresponding to largest P values) AoAs , the remaining AoAs are spaced apart from the dominant AoA in terms of elevation and/or azimuth and/or received power PAVG values); constructing, an updated beamforming based on the estimated dominant angle-of-arrival and the one or more remaining angles-of- arrival (constructing updated candidate RF beams (weights) corresponding to the small number of AoAs, correspond to an updated beamforming (list), page 2675, right column first paragraph of section  VI, also page 2671 right column last sentence of second dashed section “The resulting (small number of) AoA directions are the used as candidate RF beams at the Rx”. ); receiving, at the antenna array during a current period (during a current period of data reception, page 2675 first paragraph of section VI.), a second directional electromagnetic signal comprising data (precoded/beamformed data from the transmitter BS (having the structure of  Fig.1), page 2673, left column lines 6-7, also page 2675, right column lines 8-9 of first paragraph of section VI.); determining a beamforming vector for data reception of the second directional electromagnetic signal based on the updated beamforming (RF Rx beams corresponding to the AoA directions, e.g. RF phase shifters are used to implement the RF Rx beams, page 2670. Right column, lines 1-6 of the paragraph starting with “To obtain…” ) Also page 2670, right column last sentence of the second paragraph, page 2671, right column lines 1-2 of section II and page 2672 lines 1-2 on the left column); detecting, the data symbols in the second directional  electromagnetic signal based on the determined beamforming vector (implicit function of the receiver (mobile station) which received the transmitted data page 2675, first paragraph of section VI.).
	Singh et al. do not disclose: a processing circuit of; by the processing circuit; by the processing circuit, codebook, data symbols;  the codebook, the data symbols.
	In the field of implementing RF combining at subarrays at a receiver (mobile), Kuo et al. disclose: a processing circuit of,  data symbols (Fig. 4  user terminal side, [0068], approximate middle of [0119], also [0120] in particular the last sentence, disclosed processor corresponds to the claimed processing circuit (of the wireless communication device (user terminal)), where the processor implements determination of RF combining subarray weights according to J. Singh and S. Ramakrishna, “On the feasibility of codebook-based beamforming in millimeter wave systems with multiple antenna arrays” [0068] which is the primary reference cited above. Data symbols are disclosed in 220 of Fig. 2, last sentence of [0057], also in [0058] and first line of [0059] where data symbols are transmitted and detected by the receiver).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless communication device (mobile station) of Singh et al based on the teachings of Kuo et al. regarding using a processing circuit (e.g. processor) to implement AoA based receiver RF beam selection, and use a processing circuit to implement at least the estimating, computing, constructing, detecting steps as a matter of using a known and suitable component (e.g. processor) to implement the functions of the wireless communication device (Kuo et al. approximate middle of [0119], also [0120]).
	 Modified Singh et al. or Kuo et al. do not disclose: codebook, the codebook.
	In the same field of endeavor, Obayashi discloses: a codebook, the codebook (Fig. 3, for example storage 305 corresponds to a codebook where weighting factors determined in response to arrival direction are stored [0046]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the weights corresponding to the updated RF RX beams (of the small number of AoA directions) of Singh et al. in a codebook (storage as taught by Obayashi) so that the receiver of Singh et al. can easily access (e.g. read) the determined weights during data reception (when those weights are used according to at least the first paragraph of section VI. of  Obayashi).

With respect to claim 3, modified Singh et al., Kuo et al., Obayash do not expressly disclose: wherein the updated beamforming codebook comprises three or more beamforming vectors (per the first paragraph of section VI. a "small number” of RF beams (beamforming vectors (or weights)) for data reception are used).
One of ordinary skill in the art before the effective filing date of the claimed invention 
would have recognized that the disclosed “small number” corresponds to three (for example).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the codebook of Singh et al. which includes beamforming vectors corresponding to a small number of candidate RF Rx beams to include three (for example) beamforming vectors corresponding to three candidate RF RX beams as a matter of selecting a specific number to correspond to the disclosed “small number” with a reasonable expectation of success of data reception in the receiver(MS) of Singh et al.

Apparatus claims 12, 14 are rejected based on the rationale used to reject claims 1, 3 above.


10.	Claims 10, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. “On the Feasibility of Codebook-Based Beamforming in Millimeter Wave Systems With Multiple Antenna Arrays”, May 7 2015, pp. 2670-2683, IEEE transactions on Wireless Communications, VOL. 14, NO. 5, May 2015 in view of Kuo et al. (U.S. 2021/0135716), Obayashi (U.S. 2002/0082016) (reference cited in the 11/30/2021 IDS) and further in view of Sondur (U.S. 7,453,946).
With respect to claim 10, modified Singh et al. disclose: wherein the determining the beamforming vector for data reception of the second directional electromagnetic signal comprises selecting the beamforming vector for data reception from the updated beamforming codebook (first paragraph of section VI. “…employed as
candidate RF beams for data reception at the receiver, “, also “The resulting (small number of) AoA directions are then used as the candidate RF beams at the Rx” page 2671 right column)
Modified Singh et al., Kuo et al., Obayashi do not disclose: without performing channel estimation.
In the same field of endeavor, Sondur discloses: without performing channel estimation.(column 4, lines 24-34 and Fig. 5 step 512 and alternative embodiment to shown 514 (receive instead of the shown transmit), column 7, lines 14-22,  “In some embodiments, a communication signal comprising symbol-modulated subcarriers may be directionally received from the signal source using the beamforming coefficients” no channel estimation is disclosed in the reception of 514 only using the previously determined beamforming coefficients to perform reception).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the data reception of Singh et al. by selecting the beamforming vector for data reception without performing channel estimation (as taught by Sondur et al) to at least avoid additional signal computations (e.g. an additional channel estimation) during data reception. 

Claim 21 is rejected based on the rationale used to reject claim 10 above.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oyama et al. (U.S. 2012/0190396) refer to at least the method of Figures 3 and 9.

Prasad et al. (U.S. 8,660,598) refer to at least Fig. 3, direction of arrivals (DOAs) of each Rx beam is performed at 308

Tomeba et al. (U.S. 2018/01359646) refer to at least Fig. 2-3, RF beamforming is performed in response to an estimate of an angle of arrival (at least [0121], [0180]).

Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA . VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        
12/01/2022